Citation Nr: 0712051	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected left ankle degenerative joint 
disease.

2.  Entitlement to service connection for tarsal tunnel 
syndrome of the left ankle, to include as secondary to the 
veteran's service-connected left ankle degenerative joint 
disease.

3.  Entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30, for August 2003 treatment of 
tarsal tunnel syndrome. 

4.  Entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30,  for December 2003 treatment of 
osteochondral fracture of the left talar dome. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to April 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision.  In 
October 2005, the veteran testified during a Board hearing 
before the undersigned in Washington, D.C.; a transcript of 
the hearing is of record.

The Board's decision addressing the claim for service 
connection for tarsal tunnel syndrome, and for temporary 
total rating for August 2003 treatment of tarsal tunnel 
syndrome is set forth below.  The claims for an increased 
rating for left ankle degenerative joint disease, and for a 
temporary total disability rating for December 2003 treatment 
of osteochondral fracture of the left talar dome ware 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The preponderance of the medical evidence weighs against 
a finding that veteran currently has left ankle tarsal tunnel 
syndrome due to his service in the military or as secondary 
to his service-connected left ankle degenerative joint 
disease.

3.  The August 2003 treatment received by the veteran was not 
for service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle tarsal 
tunnel syndrome, to include as secondary to service-connected 
left ankle degenerative joint disease is not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The criteria for a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for August 2003 treatment of tarsal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  As 
delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received,  proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In claims for higher rating, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this appeal, in October 2003 and August 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate increased ratings and 
service connection claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  After each letter, the veteran was 
afforded opportunity to respond before the claims were 
readjudicated in December 2004.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006);  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish effective dates and disability ratings for the 
service connection claim on appeal.  However, as the Board 
herein denies the claim,  no disability rating or effective 
date is being, or is to be, assigned; hence, any omission in 
this regard is harmless.  It is also pertinent to note that 
neither the veteran nor his representative have asserted that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice to the veteran.  See 
Mayfield, supra (due process concerns with respect to VCAA 
notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
the claims herein decided.  The record includes service 
medical records and VA treatment records.  The Board notes 
that the veteran has been afforded several VA examinations in 
connection with his claims, reports of which are of record.  
As such, the Board finds that the record includes sufficient 
medical evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
veteran also has been afforded the opportunity to present his 
assertions during a Board hearing, as requested; the 
transcript of that hearing also is of record.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate 
each claim.

II.  Analysis

A.  Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Initially, the Board notes that veteran does specifically 
assert, and the record does not establish, a basis for a 
grant of service connection for tarsal tunnel syndrome on  a 
direct basis.  The veteran's service medical records do not 
document any complaints, findings, or diagnosis relating to 
left ankle tarsal tunnel syndrome, and there is no medical 
evidence or opinion that relates the veteran's left ankle 
tarsal tunnel syndrome to his active duty service.  

While the veteran has asserted that his left ankle tarsal 
tunnel syndrome is secondary to his service-connected 
degenerative joint disease of the left ankle, his assertions, 
alone, are insufficient to support such a finding.  The Board 
notes that, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  To this end, there 
are several medical opinions of record.  

An April 2004 VA examination report shows that the physician 
opined that: 

[W]ith regards to the patient's ankle 
service connection for degenerative joint 
disease of the left ankle, I feel that it 
is the tarsal tunnel is at least as 
likely as not to less likely than not 
directly associated with the degenerative 
joint disease of the left ankle.  I feel 
that some of the patient's conditions and 
pain could be related to the tarsal 
tunnel and I do feel that some of his 
complaints were related to the arthritis.  
The pain that the patient was having and 
the burning on the plantar aspect of the 
foot that resolved after his surgery for 
tarsal tunnel could very well have been 
directly related to the tarsal tunnel 
syndrome but the pain that the patient 
was having in the ankle directly I do not 
feel was necessarily caused to the tarsal 
tunnel but was more degenerative in 
nature.

An undated letter from M. W., D. P. M., states that the 
veteran's August 2003 surgery for tarsal tunnel syndrome was 
for "service-connected injury."

A September 2004 VA examination report notes that the 
examiner reviewed the veteran's medical records and examined 
the veteran and stated that the veteran was "status postop 
of left tarsal tunnel decompression."  An October 2004 
addendum from the same examiner states that "concerning the 
decompression of the tarsal tunnel, there is no evidence in 
the report that the arthritic condition of the ankle was in 
any way the factor on the tarsal tunnel syndrome.  
Occasionally there may be a spur formation which may impinge 
on the tarsal tunnel and be the reason for the compression of 
the nerve structures within the tarsal tunnel.  However, 
there is not enough information in the reports reviewed to 
claim that this condition is service connected or secondary 
to the arthritic condition which is service connected.  
Therefore, it is not as likely as not service connected."  
In March 2005, the veteran submitted articles on tarsal 
tunnel syndrome which state that fractures, arthritis, and 
bone spurs can be the cause of tarsal tunnel syndrome.

The Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  

The Board initially notes that it is unclear whether or not 
the VA physician from the April 2004 examination actually 
reviewed the veteran's medical records before proffering an 
opinion.  In any event, the medical opinion contained in the 
April 2004 VA examination report is too convoluted to be of 
any probative value.  The opinion essentially states that the 
tarsal tunnel is "at least as likely as not to less likely 
than not directly associated with the degenerative joint 
disease of the left ankle."  This opinion is not clear 
enough to assist in the adjudication process because it says 
both that the tarsal tunnel syndrome is etiologically related 
to the veteran's service-connected degenerative joint disease 
of the left ankle and that the tarsal tunnel syndrome is not 
etiologically related to the veteran's service-connected 
degenerative joint disease of the left ankle.  

The undated letter from M. W., D. P. M. which states simply 
that the veteran's August 2003 surgery for tarsal tunnel 
syndrome was for "service-connected injury" is not highly 
probative as it provides no explanation or rationale for why 
the writer believed that the veteran's tarsal tunnel syndrome 
was etiologically related to the veteran's service-connected 
degenerative joint disease of the left ankle.

Additionally, the Board acknowledges the articles on tarsal 
tunnel syndrome submitted by the veteran which state that 
fractures, arthritis, and bone spurs can be the cause of 
tarsal tunnel syndrome; however, none of this evidence 
specifically shows that in the veteran's case, his service-
connected arthritis caused the tarsal tunnel syndrome.  As 
such, the medical opinions have low probative value.

By contrast, the September 2004 VA examination report and 
October 2004 addendum show that the physician reviewed the 
veteran's medical records, examined the veteran, and opined 
that while bone spurs can cause tarsal tunnel syndrome, in 
the veteran's case, the medical evidence did not demonstrate 
that the veteran's service-connected arthritic condition of 
the ankle was in any way a factor in his development of 
tarsal tunnel syndrome.  The physician stated that, 
therefore, the veteran's tarsal tunnel syndrome is not as 
likely as not service connected.  The Board finds this 
medical opinion to be highly probative as it is based on a 
thorough review of the veteran's medical records and provides 
a clear rationale for the opinion provided.

In summary, the more highly probative September 2004 VA 
examination report and October 2004 VA medical opinion 
against the veteran's claim must be given a great deal more 
weight than the convoluted April 2004 medical opinion, the 
entirely unsupported opinion from M. W., and the medical 
articles which only address tarsal tunnel syndrome in general 
and fail to address the etiology of the veteran's actual 
tarsal tunnel syndrome.

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected degenerative joint disease of the left ankle 
disability caused the veteran's left ankle tarsal tunnel 
syndrome, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Temporary Total Disability Rating, Pursuant to 
38 C.F.R. § 4.30,
For August 2003 Treatment

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  

(a)	Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 

(1)	Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.) 

(2)	Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.) 

(3)	Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976.)

38 C.F.R. § 4.30 (2006). 

In the case at hand, the record shows that the veteran 
received treatment for decompression of left ankle tarsal 
tunnel syndrome in August 2003.  However, the veteran is not 
service-connected for left ankle tarsal tunnel syndrome; as 
indicated above, the preponderance of the medical evidence 
weighs against a finding that veteran currently has left 
ankle tarsal tunnel syndrome due to his service in the 
military or as secondary to his service-connected left ankle 
degenerative joint disease.  Therefore, the August 2003 
medical treatment was not for a service-connected disability.  
As such, entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30, for the August 2003 treatment 
in question is not established.


ORDER

Service connection for tarsal tunnel syndrome of the left 
ankle, to include as secondary to the veteran's service-
connected left ankle degenerative joint disease, is denied.

A temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, for August 2003 treatment of tarsal tunnel syndrome 
is denied.


REMAND

The Board notes that the veteran has claimed entitlement to a 
temporary total disability rating, pursuant to 38 C.F.R. 
§ 4.30, for December 2003 treatment of osteochondral fracture 
of the left talar dome.  This claim was denied by the RO in 
November 2004.  In March 2005, the veteran submitted a 
substantive appeal which expressed disagreement with the part 
of the November 2004 rating decision which denied entitlement 
to a temporary total disability rating the December 2003 
treatment of osteochondral fracture of the left talar dome. 
The Board finds that this document constitutes a timely filed 
notice of disagreement to the November 2004 rating decision.  
See generally 38 C.F.R. § 20.201.  The record does 
demonstrate that the RO has issued a statement of the case 
with respect to this issue; hence, a remand of this matter 
for the RO to accomplish such action is required.  See 38 
C.F.R. § 19.26 (2006).  See also Manlincon v. West, 12, 
Vet.App. 238 (1999).

The Board also notes that an evaluation of the current 
severity of the veteran's service-connected left ankle 
degenerative joint disease is dependent, in part, on a 
determination as to whether the symptoms associated with the 
veteran's osteochondral fracture of the left talar dome are 
deemed manifestations of the veteran's service-connected left 
ankle degenerative joint disease, either as part of the 
original disability or as secondary disability.  Hence, this 
matter should be addressed by the RO in adjudicating the 
claim for increase, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Prior to readjudicating the claim for 
increase, the RO should undertake any necessary notification 
or development action deemed warranted (to include arranging 
for the veteran to undergo further examination, if 
appropriate).

Further, as both claims involve nature and severity of 
disability affecting the left ankle, the Board finds that the 
matters remaining on appeal are inextricably intertwined, and 
should be considered together.  See generally, Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should issue a statement of 
the case on the claim for a temporary 
total disability rating, pursuant to 
38 C.F.R. § 4.30, for December 2003 
treatment of osteochondral fracture of 
the left talar dome.  The RO should 
furnish to the veteran a VA Form 9 
(Appeal to the Board of Veterans' 
Appeals) and clearly advise him of the 
need to file a timely substantive appeal 
if he wishes to perfect an complete an 
appeal of this issue, and afford him the 
appropriate opportunity to do so.  

2.  After undertaking any necessary 
notification and/or development action, 
the RO should readjudicate the claim for 
a rating in excess of 20 percent for 
service-connected left ankle degenerative 
joint disease, to specifically include a 
determination as to whether the symptoms 
associated with the veteran's 
osteochondral fracture of the left talar 
dome are deemed manifestations of the 
veteran's service-connected left ankle 
degenerative joint disease, either as 
part of the original disability or as 
secondary disability.  Then, the RO 
should readjudicate the claim for a 
temporary total disability rating, 
pursuant to 38 C.F.R. § 4.30, for 
December 2003 treatment of osteochondral 
fracture of the left talar dome.  Both 
claims should be adjudicated in light of 
all pertinent evidence and legal 
authority.

3.  If any claim for which an appeal has 
been perfected has been perfected remains 
denied, the RO must issue to the veteran 
and his representative an SSOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  The RO must 
retain the claims file until the veteran 
perfects an appeal of the denial of the 
above-referenced claim for a temporary 
total disability rating, or the pertinent 
time period expires, whichever occurs 
first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


